This action was brought by D. Cotteral against the city of Shawnee to recover an amount alleged to be due him for salary for the month of January, 1908, as a policeman of said city. The case was tried upon an agreed statement of facts, and resulted in a judgment against the city for the amount claimed. The agreed statement of facts in this case is, except as to the name of the party, the position held, and the amount claimed, identical with that in case City of Shawnee v. Hewett, post,130 P. 546 In that case the judgment of the lower court was reversed, and the cause rendered in favor of the plaintiff in error, the city of Shawnee; the syllabus being as follows:
"Where the revenues of a city are not sufficient to pay an assistant chief of police, the council has the right to discontinue the office, and to discharge the incumbent of that office without charges being preferred against him." *Page 80 
For the reasoning of the court and the authorities relied upon, see the decision referred to. That case controls the case at bar.
The case should be reversed and rendered in favor of the city of Shawnee.
By the Court: It is so ordered.